Title: To George Washington from Edward Shippen, 17 June 1757
From: Shippen, Edward
To: Washington, George



Sir
Lancaster [Pa.] 17 June 1757

I had the pleasure to receive your favour of 28 ult. by John Spore and Company waggoners with the Ammunition for His Majestie’s use, but there came a hundred and One Barrels of Gun Powder; and instead of 3 Tons of Lead, specified in the Receipt given you by Spore, there were but 48 boxes, designed at Home I Suppose, to contain One hundred pounds gross or 112 lb.: and I See that Mr Hamilton the Qr Mr mentions in the List he Sent by the serjeant 48 boxes calling them 120 pound each with the tare; however I caused one of them to be emptied,

and the lead to be weighed which proved to be but 111 lb.; So that if they all turn out the Same, it will amount to no more that 5328 lb. I mentioned this to Colo. Stanwix as Soon as I discovered the difference. I beg you will believe me to be (tho’ I have not the Honr of yor acquaintance) Sir Yor affectionate Friend & Most obedt Hume servt

Edwd Shippen

